CONCURRING OPINION
Donlon, Judge:
I concur with Judge Richardson that the record supports the finding of fact of the trial judge that the disputed item of $0.455 per transistor radio set was a buying commission and, as such, that it is a non-dutiable cost or expense. I concur, also, that the record shows, as a fact, that this buying commission was included by the appraiser in making the appraisement.
However, appellant’s arguments on the issues of law seem to me to call for some further comment.
Appellant argues that the trial judge erred in admitting into evidence the testimony of Examiner Lustig, on the stated ground that examination of Mr. Lustig was an inquiry into his “mental processes.” I am of opinion, as the trial judge was, that the testimony of Mr. Lustig was properly admitted, being merely a factual recital of what the examiner did in computing appraised value and not as to why he did it. The only testimony, on the part of the examiner, which might concern his “mental processes” was elicited by appellant (defendant below) on cross-examination of Mr. Lustig. That statement adds little to the record. Appellant argues, however, that there is an inconsistency between Mr. Lustig’s forthright statement, on direct examination, that the appraisement at $9,555 for 1,000 sets did include the 5 percent or $455, the buying commission in dispute, and what may be a certain “hedging” on Mr. Lustig’s part during his cross-examination. I find nowhere any denial of his direct testimony or anything that warrants a finding of error either in the fact as found by the trial judge or in his exercise of judicial discretion in admitting Mr. Lustig’s testimony into evidence.
Appellant argues, also, that even if, arguendo, the inclusion in ap-praisement of the buying commission has been proved, and I confirm the finding below that it has been proved, nevertheless this appraisement is not one in which the so-called separability rule is available to *777appellee and, therefore, appellee failed on trial in its proof of statutory export value.
The facts here differ to a degree from the facts in previous cases in which availability of the separability rule to plaintiffs has been judicially affirmed. Here, the red pencil figures of the appraisement do not show either the inland charges or the buying commission, although the entry papers clearly showed both of them as separately stated invoice items. They were, therefore, before the appraiser and known to him at the time of appraisement, as shown by the official papers before the court. By manipulation of figures, the appraiser arrived at a value that is exactly the same as the invoice aggregate, and such aggregate included both the inland charges and the buying commission. The examiner, testifying under subpoena, said that he included the buying commission in the appraised value which he recommended to the appraiser. He was an unwilling witness. His testimony is credible. Appellant conceded, by stipulation, that the appraiser adopted the examiner’s recommendation.
The examiner’s red figures are not the sole admissible proofs of the facts as to an appraisement. Separately included items of value may be shown by competent oral testimony, as here.
For a comprehensive discussion of the separability rule, I refer to the opinion of Chief Judge Rao in Bud Berman Sportswear, Inc. v. United States, 55 Cust. Ct. 574, Reap. Dec. 11056. While, there, the appraisement itself separately stated the disputed charges included in value, I see no distinction when the facts are proved, as here, by oral testimony and by stipulation, read in conjunction with the facts disclosed by the official papers.
The separability rule is a judicially contrived procedure which has, as its sole function, concentration of litigation on those matters that are in dispute. The time consuming, decision delaying and costly tactics of old procedures, which called for unnecessary proofs outside the controverted issues, are indeed outmoded. Where, as here, it is sufficiently shown that appraisement included an item of cost which plaintiff claims to be non-dutiable, and it is non-dutiable, and there is no other issue, common sense and sound judicial administration, in conjunction with the presumption of correctness that attaches to all parts of an appraisement not in controversy, call for limiting proofs to the disputed matter.
For the reasons I have stated, I concur.